DETAILED ACTION
Claims 1,3-8,10-15 and 17-20 are pending in the application and claims 1,3-8,10-15 and 17-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Claim Rejections - 35 USC § 112
Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims were amended such that user identifiers are sorted based on representations and relative distances based on representations however it is not only not clear what is meant by representations but it is also not supported in the specification. Dependent claims are rejected for depending off independent claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, 11, 15 and 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. US2014/0358945 in view of Paul Murrell, 5.3 Binary formats, 10/17/2008, Creative Commons, https://web.archive.org/web/20081017153818/https://www.stat.auckland.ac.nz/~paul/ItDT/HTML/node39.html in view of Natanzon US9501542 in view of Shirakawa et al. US2013/0262488
Regarding claim 1, Xie teaches: A method implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for indexing user records, the method comprising: (Xie see paragraphs 0022 0023 0028 processor executing applications with devices and sending and receiving recorded user data through a network) 
obtaining a plurality of user records, wherein each user record is associated with a user identifier and one or more data-segments (Xie see paragraph 0028 0031 0043 user recorded information such as user A with level, role and geographic location and user with user information displayed by side. User A reads on user id, recorded user info reads on user records)
for each data-segment, 
determining a list of user identifiers associated with the data-segment, wherein the user identifiers in the list are sorted according to representations of the user identifiers, (Xie see paragraph 0025 0026 0031 0039 0043 list of users with characteristics sorted in logical order based on characteristic or user priority such as user A with level, role and geographic location and user with user information displayed by side)
computing a relative distance for each user identifier in the list with respect to a previous user identifier that immediately precedes the user identifier in the list, wherein the relative distance characterizes a difference between a representation of the user identifier and a representation of the previous user identifier (Xie see paragraph 0025 0028 0031 matching request for two or more users in a list with respect to particular characteristic for example matching among userA userB and userC comparing among all three users. Matching reads on relative distance, scenario of only two users or all three users being compared against each other reads on immediately precedes)
classifying, based on a magnitude of the relative distance, the relative distance of each user identifier into one of a plurality of different value ranges (Xie see paragraph 0029 level of matching with a range for example 1-5, 6-10)
relative distance of each user identifier (Xie see paragraph 0025 0028 0031 matching request for two or more users in a list with respect to particular characteristic)
Xie does not distinctly disclose: wherein the data segments are variable length arrays
determining based on the value range associated with the relative distance, a number of bits needed to store the relative distance in a bit stream, wherein the number of bits to store the relative distance is increased if the relative distance is classified into a higher value range
Generating, based on the number of bits, an offset stream including offset values for the one or more data-segments, wherein an offset value of a data-segment indicates an index of the bit stream where information of a first user identifier associated with the data-segment is stored.  
However, Murrell teaches: determining based on the value range associated with the relative distance, a number of bits needed to store the relative distance, wherein the number of bits to store the relative distance is increased if the relative distance is classified into a higher value range (Murell see 5.3.1, 5.3.5.2,5.3.5.3 8 bits in a byte and any number of bytes to store values with certain ranges of values for distances such that more bits are used for higher values. Examiner also notes the optional recitation in this limitation)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of matching users as taught by Xie to include using bits to represent values as taught by Murrell for the predictable result of more efficiently storing data.
Further, the combination of Xie and Murrell does not appear to distinctly disclose: wherein the data segments are variable length arrays
in a bit stream
Generating, based on the number of bits, an offset stream including offset values for the one or more data-segments, wherein an offset value of a data-segment indicates an index of the bit stream where information of a first user identifier associated with the data-segment is stored.  
However, Natanzon teaches: in a bit stream
Generating, an offset stream including offset values for the one or more data-segments, wherein an offset value of a data-segment indicates an index of the bit stream where information of a first user identifier associated with the data-segment is stored.  (Natanzon see col. 9 lines 9-25 col. 11 lines 10-17 first data stream includes data to be written and second data stream to include identifier and offset with offset value as a pointer to location of data. First stream reads on bit stream, second stream reads on offset stream, Natanzon combined with primary reference reads on user ID as primary references the kind of data being used)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of matching users as taught by Xie to include using multiple streams with an identifier and an offset value as taught by Natanzon for the predictable result of more efficiently storing and accessing data.
Further, the combination of Xie and Murrell and Natanzon does not appear to distinctly disclose: wherein the data segments are variable length arrays
based on the number of bits
However, Shirakawa teaches: wherein the data segments are variable length arrays 
based on the number of bits (Shirakawa see paragraphs 0043 0049 0066 0067 feature vectors to store biometric data with a user ID with a predetermined length or exceed the predetermined length. Vector reads on array, predetermined or exceed predetermined length reads on variable length)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of matching users as taught by Xie to include a method of determining distances of vectors storing user data as taught by Shirakawa for the predictable result of more efficiently managing and organizing data.

	Regarding claim 4, Xie as modified further teaches: encoding the relative distance in accordance with a model, wherein an encoding parameter of the model is selected based on the relative distance (Murell pages 2 and 8, different ranges to be stored using binary representation such that different bits can represent different things and values and signs and states. Ranges read on criterion, binary representation reads on model, bits representing different things reads on parameter of model)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of matching users as taught by Xie to include using bits to represent values as taught by Murrell for the predictable result of more efficiently storing data.

Regarding claims 8, 11, 15 and 18, note the rejection of claim(s) 1, 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 5, 12, 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. US2014/0358945 in view of Paul Murrell, 5.3 Binary formats, 10/17/2008, Creative Commons, https://web.archive.org/web/20081017153818/https://www.stat.auckland.ac.nz/~paul/ItDT/HTML/node39.html in view of Natanzon US9501542 in view of Shirakawa et al. US2013/0262488 in view of Blum et al. US2012/0002895
Regarding claim 5, Xie as modified further teaches: relative distance of the user identifier (Xie see paragraph 0025 0028 0031 matching request for two or more users in a list with respect to particular characteristic for example matching among userA userB and userC comparing among all three users)
Xie as modified does not teach: wherein a first two bits of the encoded indicates the number of bits used to store the relative distance
	However, Blum teaches: wherein a first two bits of the encoded indicates the number of bits used to store the relative distance (Blum see paragraph 0060 first two bits to indicate variable number of bytes used to represent distance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of matching users as taught by Xie to include using the first two bits to indicate a number of bits as taught by Blum for the predictable result of more efficiently storing and organizing data.
	Regarding claim 12, see rejection of claim 5
	Regarding claim 19, see rejection of claim 5

Claim(s) 6, 13, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. US2014/0358945 in view of Paul Murrell, 5.3 Binary formats, 10/17/2008, Creative Commons, https://web.archive.org/web/20081017153818/https://www.stat.auckland.ac.nz/~paul/ItDT/HTML/node39.html in view of Natanzon US9501542 in view of Shirakawa et al. US2013/0262488 in view of Morrow JR. US2019/0295725
	Regarding claim 6, Xie as modified further teaches: from the bit stream (Natanzon see col. 9 lines 9-25 col. 11 lines 10-17 first data stream includes data to be written)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of matching users as taught by Xie to include using multiple streams with an identifier and an offset value as taught by Natanzon for the predictable result of more efficiently storing and accessing data.
	Xie as modified does not teach: obtaining a query from a user; 
selecting one or more user identifiers that satisfy at least one rule associated with the query; and 
generating a report to be presented to the user based on the selection
	However, Morrow teaches: obtaining a query from a user; (Morrow see paragraph 0013 search query by physician)
selecting one or more user identifiers that satisfy at least one rule associated with the query; and (Morrow see paragraph 0013 correlating data from other patients to the query where other patients reads on user identifiers and correlation reads on one rule)
generating a report to be presented to the user based on the selection (Morrow see paragraph 0013 generating a prediction analysis report)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of matching users as taught by Xie to include querying for data as taught by Morrow for the predictable result of more efficiently accessing data.
	Regarding claim 13, see rejection of claim 6
	Regarding claim 20, see rejection of claim 6

Claim(s) 3, 7, 10, 14, 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. US2014/0358945 in view of Paul Murrell, 5.3 Binary formats, 10/17/2008, Creative Commons, https://web.archive.org/web/20081017153818/https://www.stat.auckland.ac.nz/~paul/ItDT/HTML/node39.html in view of Natanzon US9501542 in view of Shirakawa et al. US2013/0262488 in view of Das et al. US2013/0166960
Regarding claim 3, Xie as modified further teaches: if the relative distance is classified into a first value range, the number of bits used to store the relative distance is a byte (Murell pages 2 and 8, 8 bits in a byte to store from 0-255 where bits can be used to store values with units)
If the relative distance is classified into a second value range, the number of bits used to store the relative distance is two bytes (Murell see page 2, 3, and 8, 8 bits in a byte, using two bytes to store for a max value of 65535 where bits can be used to store values with units)
if the relative distance is classified into a third value range, the number of bits used to store the relative distance.  (Murell see page 2, 3, 5, 8, 8 bits in a byte, using any number of bytes to store providing different ranges)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of matching users as taught by Xie to include using bits to represent values as taught by Murrell for the predictable result of more efficiently storing data.
Xie as modified does not teach: bits used to store is three bytes
	Das teaches: bits used to store is three bytes (Das see paragraph 0058 three bytes of binary data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of matching users as taught by Xie to include binary data in three bytes as taught by Das for the predictable result of more efficiently storing data.

Regarding claim 7, Xie as modified further teaches: wherein information of the first user identifier associated with the data segment corresponds to the first user identifier (Xie see paragraph 0028 0031 0043 user recorded information such as user A with level, role and geographic location and user with user information displayed by side)
	Xie as modified does not teach: being expressed in a binary format of length three bytes.
	Das teaches: being expressed in a binary format of length three bytes. (Das see paragraph 0058 three bytes of binary data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of matching users as taught by Xie to include binary data in three bytes as taught by Das for the predictable result of more efficiently storing data.
Regarding claim 10, see rejection of claim 3.
	Regarding claim 14, see rejection of claim 7.
Regarding claim 17, see rejection of claim 3.




Response to arguments and remarks
	Examiner believes that applicant and examiner do not agree with claim interpretation and encourages applicant to reach out to examiner to conduct and interview to make sure that examiner and applicant are on the same page with respect to claim interpretation. 

Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153